                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

  IN RE: GOLDEN HELM                                        CIVIL ACTION
  SHIPPING CO. S.A., ET AL.
                                                            NO. 20-1453


                                                            SECTION “E” (4)



                                          ORDER

          The above captioned matter is related to similar proceedings previously assigned

 to Section “L” (1) of this Court, Civil Action 20-1411, “Cornerstone Chemical Company v.

 Nomadic Milde M/V, et al.”

          Accordingly;

          IT IS ORDERED that this matter be transferred to Section “L” (1) of this court.

                 New Orleans, Louisiana, this 15th day of May, 2020.




                                 SUSIE MORGAN
5/15/20                   UNITED STATES DISTRICT JUDGE
2/15/05
